Citation Nr: 0803760	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-17 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
February 27, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from August 1998 to July 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Gainesville, Florida.

The Board notes that the veteran requested a Travel Board 
hearing in connection with the current claim.  The hearing 
was scheduled for April 2007.  The Board notes that the 
veteran failed to report for the hearing, and made no attempt 
to reschedule the hearing.  Thus, the Board considers the 
veteran's request for a hearing to be withdrawn.  38 C.F.R. § 
20.704(d) (2007).  


REMAND

The veteran contends that he is entitled to payment or 
reimbursement for medical expenses he incurred on February 
27, 2005 at the Orange Park Medical Center in Orange Park, 
Florida.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2007).  VA is also required to make 
reasonable efforts to help a veteran obtain records relevant 
to his claim, whether or not the records are in Federal 
custody.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Prior 
to the February 2005 treatment in question, the veteran was 
service connected, according to the Statement of the Case, 
for multiple sclerosis.  The regional office evaluated the 
veteran's multiple sclerosis as 30 percent disabling.  Thus, 
the VAMC should verify the status of the veteran's service-
connected disabilities at the time that he received the 
treatment in question and associate such information with the 
duplicate Combined Health Record (CHR).  

The veteran's claim was initially denied in a letter dated 
March 2005 pursuant to the Veterans Millennium Health Care 
and Benefits Act on the basis that care and services were not 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health.  See 38 U.S.C.A. 
§ 1725 (West 2002 & Supp. 2006); 38 C.F.R. §§ 17.1000-17.1008 
(2007).  The duplicate CHR does not indicate whether the 
veteran was enrolled in and received medical care through VA 
in the past twenty-four months.  

For the reasons discussed below, the Board points out that 
the VAMC did not address whether reimbursement or payment is 
possible pursuant to 38 U.S.C.A. § 1728 (West 2002) and 38 
C.F.R. § 17.120 (2007). 

According to 38 C.F.R. § 17.54 (2007), the admission of a 
veteran to a non-VA hospital at VA expense must be authorized 
in advance.  In the case of an emergency that existed at the 
time of admission, an authorization may be deemed a prior 
authorization if an application, whether formal or informal, 
by telephone, telegraph, or other communication, made by the 
veteran or by others on his behalf is dispatched to VA for 
veterans in the 48 contiguous States and Puerto Rico, 
within 72 hours after the hour of admission, including in the 
computation of time Saturday, Sunday, and holidays.

Pursuant to 38 C.F.R. § 17.52(a), VA may contract with non-VA 
facilities for care.  
Furthermore, 38 C.F.R. § 17.120 provides that, to the extent 
allowable, payment or reimbursement of the expenses of care, 
not previously authorized in a private or public (or Federal) 
hospital not operated by VA, or of any medical services not 
previously authorized including transportation may be paid on 
the basis of a claim timely filed under the following 
circumstances:

(a)  For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
veteran in need of such care or 
services:

(1)  For an adjudicated service-
connected disability;

(2)  For nonservice-connected 
disabilities associated with and 
held to be aggravating an 
adjudicated service-connected 
disability;

(3)  For any disability of a 
veteran who has a total disability 
permanent in nature resulting from 
a service-connected disability;

(4)  For any illness, injury, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C. ch. 31 and who is medically 
determined to be in need of 
hospital care or medical services 
for any of the reasons enumerated 
in § 17.48(j); and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

See also 38 U.S.C.A. § 1728 (West 2002); Zimick v. West, 11 
Vet App. 45, 49 (1998).  

The record reflects that subsection (a)(4) is in dispute in 
the current case.  The Board notes that the veteran indicated 
in a statement dated June 2005 that he was enrolled in a VA 
vocational rehabilitation program.  The veteran's 
representative also acknowledged the veteran's participation 
in a VA vocational rehabilitation program in an informal 
hearing presentation dated January 2008.  

Unfortunately, the Board observes that the veteran's claims 
file and any counseling and rehabilitation file was not 
attached to his duplicate CHR before the duplicate CHR was 
transmitted to the Board.  The Board is unable to verify the 
veteran's participation in a VA vocational rehabilitation 
program during February 2005 based on the evidence contained 
in the duplicate CHR.  Consequently, the VAMC should provide 
evidence of the veteran's participation, as stipulated by 38 
C.F.R. § 17.47(i)(1) (2007), in a VA vocational 
rehabilitation program at the time he received treatment at 
the Orange Park Medical Center.  Such evidence should be 
associated with the duplicate CHR.  Participation in a 
rehabilitation program under 38 U.S.C. ch. 31 refers to any 
veteran:

(1)  Who is eligible for and entitled 
to participate in a rehabilitation 
program under chapter 31.

(i)  Who is in an extended 
evaluation period for the purpose 
of determining feasibility, or

(ii)  For whom a rehabilitation 
objective has been selected, or

(iii)  Who is pursing a 
rehabilitation program, or 

(iv)  Who is pursuing a program of 
independent living, or 

(v)  Who is being provided 
employment assistance under 38 
U.S.C. chapter 31

In addition to participation in a vocational rehabilitation 
program under 38 U.S.C. ch. 31, payment or reimbursement for 
unauthorized medical expenses is authorized under subsection 
(a)(4) provided that the veteran is also medically determined 
to be in need of hospital care or medical services for any of 
the reasons enumerated in § 17.48(j).  The Board notes that 
the provisions of § 17.48(j) have been reclassified under 38 
C.F.R. § 17.47(i)(2).  If the veteran satisfied the criteria 
for participation in a vocational rehabilitation program at 
the time treatment was rendered at the Orange Park Medical 
Center, the VAMC should address whether the criteria for 
payment or reimbursement enumerated in 38 C.F.R. § 
17.47(i)(2):

(2)  Who is medically determined to be 
in need of hospital care or medical 
services (including dental) for any of 
the following reasons:

(i)  Make possible his or her 
entrance into a rehabilitation 
program; or

(ii)  Achieve the goals of the 
veteran's vocational 
rehabilitation program; or

(iii)  Prevent interruption of a 
rehabilitation program; or

(iv)  Hasten the return to a 
rehabilitation program of a 
veteran in interrupted or leave 
status; or

(v)  Hasten the return to a 
rehabilitation program of a 
veteran placed in discontinued 
status because of illness, injury, 
or a dental condition; or 

(vi)  Secure and adjust to 
employment during the period of 
employment assistance; or

(vii)  To enable the veteran to 
achieve maximum independence in 
daily living.

If the veteran's participation in a VA vocational 
rehabilitation program is confirmed, and it was also 
medically determined that the veteran needed hospital care or 
medical services for one of the reasons listed above, the 
veteran's claim should also be analyzed under 38 U.S.C.A. § 
1728 and 38 C.F.R. § 17.120.     

A VA medical record dated February 27, 2005 shows that the 
veteran contacted the VAMC and reported that he sustained an 
eye injury ten minutes prior to making the telephone contact 
with the VAMC.  Specifically, the veteran indicated that he 
accidentally splashed bleach in his eyes, and that he had 
persistent eye pain since the incident.  The veteran spoke 
with a registered nurse who instructed the veteran to rinse 
his eyes with water.  The nurse also told the veteran to "go 
to the nearest medical facility for eval and rx 
immediately."  A notation on the medical record revealed 
that the nurse described this contact as "urgent."  On 
remand, the RO should consider whether there was prior 
authorization for the treatment pursuant to 38 U.S.C.A. 
§ 1703 and 38 C.F.R. § 17.52.

Treatment records from the Orange Park Medical Center showed 
that the veteran presented to the emergency room after 
splashing bleach in his right eye.  Medical personnel 
irrigated the veteran's eyes for approximately five to ten 
minutes upon arrival and then administered Tetracaine.  I. 
Alzate, M.D. subsequently examined the veteran's eyes.  Upon 
examination, Dr. Alzate noted that the veteran's right eye 
was red.  No evidence of diplopia, blurry vision, or visual 
changes were noted.  The veteran denied eye pain, and his 
visual acuity was determined to be within normal limits.  The 
veteran was later discharged and told to schedule a follow-up 
appointment with his primary care physician or return to the 
emergency room if he observed any visual changes.

Accordingly, the case is REMANDED for the following action:

1.  VAMC Gainesville should verify the 
status of the veteran's service connected 
disabilities as well as whether the 
veteran participated in a VA vocational 
rehabilitation program, pursuant to 38 
C.F.R. § 17.47(i)(1), at the time that the 
emergency treatment was rendered, and 
associate such documentation with the 
veteran's duplicate CHR.  The RO should 
also associate evidence with the duplicate 
CHR concerning whether the veteran 
received VA medical treatment in the 24 
months prior to the emergency treatment.  

2.  Thereafter, if the evidence of record 
shows that the veteran participated in a 
VA vocational rehabilitation program at 
the time the emergency treatment was 
rendered, VAMC Gainesville should address 
whether the requirements of 38 U.S.C.A. 
§ 1728 and 38 C.F.R. § 17.47(i)(2) and 
§ 17.120 are met.  In that regard, the 
VAMC may obtain an opinion from a 
vocational rehabilitation counselor, if 
deemed appropriate.  The VAMC should also 
address whether there was prior 
authorization pursuant to 38 U.S.C.A. 
§ 1703 and 38 C.F.R. § 17.52.  

3.  Thereafter, VAMC Gainesville should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  An appropriate period of 
time should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

	

_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

